Citation Nr: 1510631	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-22 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to an effective date earlier than May 11, 2010, for the grant of a 20 percent evaluation for prostate cancer, status post prostatectomy.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1956 to June 1960 and October 1963 to August 1979, with additional service in the Air Force Reserve.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional documents relevant to the present appeal, including VA treatment records considered by the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a November 2006 rating decision, the RO granted service connection for prostate cancer, status post prostatectomy and assigned a noncompensable evaluation effective June 20, 2006.  The Veteran was notified of the decision and did not appeal or submit any additional evidence within one year.

2.  The Veteran first filed a claim for an increased evaluation for prostate cancer, status post prostatectomy on May 11, 2010.

3.  It was factually ascertainable for the one year period prior to May 11, 2010, that an increase in the Veteran's noncompensable prostate cancer, status post prostatectomy had occurred; this increase met the requirements for a 20 percent evaluation under the applicable rating criteria.


CONCLUSION OF LAW

The criteria for an effective date of May 11, 2009, but no earlier, for the grant of a 20 percent evaluation for prostate cancer, status post prostatectomy have been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, the Veteran is challenging the effective date assigned for the grant of an increased evaluation.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The record includes written statements provided by the Veteran and his representative.  In addition, the Veteran was afforded a VA examination in July 2010 in connection with his increased evaluation claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

The Veteran seeks an effective date earlier than May 11, 2010, for the grant of a higher 20 percent evaluation for the service-connected prostate cancer, status post prostatectomy.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of the claim.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(o)(2); see also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) ("It is clear from the plain language of [section] 5110(b)(2) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."); Hazan v. Gober, 10 Vet. App. 511, 519 (1997) (stating that an "increase" for this purpose is one to the next disability level); VAOPGCPREC 12-98 (Sept. 23, 1998).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an effective date of May 11, 2009, but no earlier, is warranted for the grant of a 20 percent evaluation for the prostate cancer, status post prostatectomy disability.

Historically, the Veteran filed a claim of entitlement to service connection for prostate cancer with erectile dysfunction in June 2006.  In a November 2006 rating decision, the RO granted service connection for prostate cancer, status post prostatectomy and assigned a noncompensable evaluation from the date of that claim.  The RO also granted a separate noncompensable evaluation for erectile dysfunction and special monthly compensation for loss of use of a creative organ, effective from the date of that claim; these evaluations are not part of the current appeal.  The Veteran was notified of this decision, but he did not appeal it or submit any evidence within one year.  Therefore, the decision is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Generally, a decision of the RO that is not timely appealed becomes final and binding in the absence of clear and unmistakable error (CUE).  A claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  Fugo v. Brown, 6 Vet. App. 40 at 44 (1993); Duran v. Brown, 7 Vet. App. 216, 223 (1994).  In order for a claimant to successfully establish a valid claim of CUE in a final RO rating decision, the claimant must articulate with some degree of specificity what the alleged error is, and unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, review en banc denied, 6 Vet. App. 162, 163 (1994) (noting that pleading and proof are two sides of the same coin; if there is a heightened proof requirement, there is, a fortiori, a heightened pleading requirement).

In this case, the Veteran has disagreed with the effective date assigned for the 20 percent evaluation for the prostate disability; he has indicated that this rating should be "retroactive to 2006 when the claim was filed."  See August 2013 substantive appeal.  However, the initial service connection claim for this disability was no longer pending following the RO's adjudication of the claim in the November 2006 rating decision.  See 38 C.F.R. § 3.160(c) (2014) (defining a "pending claim" as a formal or informal application that has not been finally adjudicated).  In addition, the Veteran and his representative have not specifically alleged CUE in that rating decision, despite their assertions in a March 2014 submission.  Based on the foregoing, the Board concludes that the November 2006 rating decision is final, and there is no outstanding CUE motion.  The Veteran is free to file such a claim at any time.  As such, the Board now turns to the remaining issues of the date of the claim and the date entitlement arose.

Following the November 2006 rating decision, the Veteran first filed a claim for an increased evaluation on May 11, 2010.  The record does not contain any earlier communication indicating an intent to file a claim.  Therefore, the Board concludes that a formal or informal claim for an increased evaluation was not received prior to the claim submitted on May 11, 2010. 

Thus, the remaining issue is whether a factually ascertainable increase in the disability arose within one year of the May 11, 2010 claim.  The Veteran's prostate cancer, status post prostatectomy is currently assigned a 20 percent evaluation pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7528.  In September 2005, the Veteran underwent a radical prostatectomy following a diagnosis of prostate cancer.  See September 2005 private treatment records.  The RO assigned an initial noncompensable evaluation in 2006 based on no evidence of active disease or disabling residuals (other the separately service-connected erectile dysfunction).

Under Diagnostic Code 7528, malignant neoplasms of the genitourinary system which are not manifested by a current malignancy, or by surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure are to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528, Note.  Where diagnostic codes refer the decisionmaker to these specific areas dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  38 C.F.R. § 4.115a.  Under 38 C.F.R. § 4.115a, the particular voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding.  A 20 percent evaluation is warranted when the disability requires the wearing of absorbent materials which must be changed less than 2 times per day.  

In regard to the date of entitlement, the evidence of record for the year prior to May 11, 2010 must be considered.  Initially, the August 2010 rating decision awarded the 20 percent evaluation based on recent findings of increased symptomatology consistent with the requirement of wearing of absorbent materials for urinary incontinence.  The Veteran established VA care in December 2008.  At that time, he complained of urinary incontinence and loss of urine on ejaculation.  A January 2009 VA treatment record shows that the Veteran had continued complaints; corrective surgical options were discussed.  A July 2009 VA treatment record shows that the Veteran had a new complaint of stress incontinence; he indicated that he did not currently wear pads.  Corrective surgical options were again discussed.

The following month, the Veteran sought private treatment for these complaints.  In December 2009, he underwent a sling procedure.  The December 2009 operative report shows that the Veteran had persistent stress incontinence and was using pads.  See August 2009 to December 2009 Dr. KD private treatment records.  A March 2010 VA record shows that the urinary leakage improved with the sling operation.  Thereafter, the record, including the July 2010 VA examination which served as the basis for the assignment of the 20 percent evaluation, shows that the Veteran continued to have problems with urinary incontinence.

Based on the foregoing, the Board finds that it was factually ascertainable for the one-year period prior to May 11, 2010, that the Veteran's prostate cancer, status post prostatectomy underwent an increase.  In this regard, the evidence shows that the Veteran had continuing symptoms of urinary incontinence during this time; the medical records reflect that this is a residual complication of the prostatectomy other than the separately service-connected erectile dysfunction.  Although the record, including the Veteran's own statements, suggests that he did not actually use pads until later in 2009, his doctors nevertheless determined that his clinical presentation warranted the discussion of corrective surgical procedures as early as January 2009.  These manifestations more nearly approximate the criteria for a 20 percent evaluation based on the voiding dysfunction of urine leakage.  

Accordingly, the Board concludes that the evidence supports an effective date of May 11, 2009 for the increased 20 percent evaluation for the Veteran's prostate cancer, status post prostatectomy under the exception to the general rule for effective dates outlined above.


ORDER

An effective date of May 11, 2009, but no earlier, for the grant of a 20 percent evaluation for prostate cancer, status post prostatectomy is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


